DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 7, it is unclear what is meant by a “filling signal.”
	With regard to Claims 8 and 15, they are awkwardly worded as they relate to “a detected filling level is no smaller than a filling threshold.” Can the detected filling level also be “not” smaller than a filling threshold or greater than the filling threshold?  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-085143A to Ishizu.  
With regard to Claim 1, Ishizu teaches (figs. 7-8) a system for detecting a filling level in a printing fluid waste container (92) [0011 and 0025], comprising:
	a waste container (92) that collects excess printing fluid in a reservoir [0035]; and
	an optical sensor unit (70) that detects a filling level of the reservoir on a filling reference surface (99) [0037-0039].
With regard to Claim 2, Ishizu teaches (fig. 7) wherein the waste container (92) comprises a window (96) in an outer wall of the reservoir, and wherein the optical sensor unit (70) is positioned externally to the reservoir and detects the filling level through the window (96).
With regard to Claim 6, Ishizu teaches wherein the optical sensor unit (70) comprises an emitting element that emits an optical signal, and a receiving element that 
With regard to Claim 7, as best understood, Ishizu teaches wherein the optical sensor unit provides a filling signal in response to a detected filling level [0040].
	With regard to Claim 9, Ishizu teaches a printer (10) comprising the system according to claim 1.
With regard to Claim 10, Ishizu teaches wherein the waste container (50) is mounted to face a rest position of a printhead carriage (18) of the printer (10), and collects the excess printing fluid from a printhead (20) of the printhead carriage [0021-0023 and 0025-0026].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizu as modified by USP 6,274,880 to Walker.
With regard to Claim 3, Ishizu teaches wherein the window faces the inner surface.  Ishizu does not expressly teach wherein the filling reference surface is an inner surface of the reservoir, and wherein the optical sensor unit detects a level of printing fluid on the inner surface.
However, Walker teaches (fig. 1) wherein the filling reference surface (117) is an inner surface of the reservoir (101), and wherein the optical sensor unit (107) detects a level of printing fluid on the inner surface (col. 2, line 66-col 3, line 6 and line 12-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishizu with the teachings of Walker provide a continuous update of ink level information (col. 3, line 24-25).
With regard to Claim 4, Ishizu teaches the claimed invention except for wherein the filling reference surface is a slanted surface.
However Walker teaches wherein the filling reference surface (117) is a slanted surface (230).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishizu with the teachings of Walker provide in the case where ink is in contact with the controlled surface 230, the light rays 215 will defract into the ink 201 as illustrated by a plurality of defracted light rays 217 (col. 4, line 7-15).
Claim 8, as best understood, Ishizu teaches the claimed invention except for further comprising a control unit coupled to the optical sensor unit, wherein the control unit receives the filling signal, and emits an alert signal in case a detected filling level is no smaller than a filling threshold.
However, Walker teaches a control unit (105) coupled to the optical sensor unit (107), wherein the control unit receives the filling signal, and emits an alert signal in case a detected filling level is no smaller than a filling threshold (col. 3, line 12-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishizu with the teachings of Walker so that the ink container can be replaced prior to running out of ink or printing an image for which there is insufficient ink to complete (col. 3, line 29-32). 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6,274,880 to Walker as modified by JP 2000-085143A to Ishizu.
With regard to Claim 11, Walker teaches a method for detecting a filling level in a printing container (col. 2, line 9-14)3, comprising:
emitting an optical signal onto a reference filling surface of a reservoir of a printing container that collects printing fluid (col. 4, lines 24-32);
receiving a reflected optical signal (col. 4, lines 24-32); and
from the reflected optical signal, detecting a filling level of the reservoir (col. 4, lines 24-32).


However Ishizu teaches a printing fluid waste container (92), and a printing fluid waste container that collects excess printing fluid [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker with the teachings of Ishizu to provide a waste ink recovery device that can detect with high accuracy whether or not a certain amount of waste ink has accumulated in the waste ink tank, and also can detect whether or not the waste ink tank is installed [0011]. 
With regard to Claim 12, Walker teaches the claimed invention, except for wherein the optical signal is emitted through a window in an outer wall of the reservoir.  
However, Ishizu teaches (fig. 7) wherein the optical signal is emitted through a window in an outer wall of the reservoir.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker with the teachings of Ishizu to provide the user the ability to view the excess ink level visually.  
With regard to Claim 13, Walker teaches (figs. 2 and 3) wherein the reference filling surface is an inner surface of the reservoir (101), and the optical signal is reflected from the inner surface.
With regard to Claim 14, Walker teaches wherein detecting the filing level comprises detecting how much of the reference filling surface is covered with the printing fluid (col. 2, line 12-18).

Claim 15, as best understood, Walker teaches further comprising:  emitting an alert signal in case a detected filling level is no smaller than a filling threshold (col. 3, line 12-32).  

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 5 is the inclusion of the limitations wherein the reservoir comprises a first reservoir and a second reservoir, the second reservoir being smaller than the first reservoir and in fluid connection with the first reservoir, wherein the filling reference surface is an inner surface of the second reservoir.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 8,328,306 discloses a liquid container, which is operable to supply a liquid to a liquid ejecting apparatus, includes: a liquid containing portion capable of containing the liquid; and a liquid supply portion one end of which is connected to the liquid containing portion and the other end of which includes an opening which opens outwardly, the liquid supply portion that allows the liquid to flow from the liquid containing portion to the ejecting apparatus, the liquid supply portion that includes a liquid detecting portion which is operable to detect an amount of the liquid in the liquid container and which includes; a liquid detection chamber that contains the liquid supplied from the liquid containing portion; and a sensor that is disposed in the .
US 2019/0193405 discloses a printer includes a head that injects a liquid, a cleaning mechanism, a waste liquid path, a waste liquid tank that is detachably attached and collects waste liquid, a displaceable member that is displaced to a first position when the waste liquid tank is attached and is displaced to a second position when the waste liquid tank is detached, a liquid receiving portion that is provided on the displaceable member and is located directly below an outlet of the waste liquid path when the waste liquid tank is not attached, a detection target that is provided on the displaceable member and moves together with the displaceable member, and a sensor that detects the detection target.  See abstract.
US Pub. 2017/0106687 discloses the waste liquid container, the mounting portion may include an optical sensor which includes a light emitting portion emitting light and a light receiving portion capable of receiving light, and the waste liquid container may further include a reflecting portion, which is capable of reflecting light emitted from the light emitting portion to the light receiving portion in a state of being mounted on the mounting portion [0013]. 
KR19980075805A discloses The present invention refers to ink jet recording device relates to, in particular ink supply container to detect for the presence of ink level within a vessel without entering the vessel below it or predetermined level when the relates to system for detecting in addition, container number 1 operably linked to a light directing means, container when detection mode, light emitted directed said light directing means having a front-to-output ratio light source and a number 1, said light 
EP0952433A1 discloses monitoring the filling level of a blood reservoir (1), an image sensor (5) is attached to the outer wall (11) with the aid of a truncated pyramid-shaped funnel (12). A lens (10) images a section (A) of the outer wall of the blood reservoir on an optical detection area (6) of the image sensor. The output image signal is fed to an evaluation unit which, on the basis of the image information, determines the fill level of the blood reservoir and compares it with specified values.  See abstract.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853